Jewett, Justice.
Order a feigned issue to try the consideration of the judgment entered on the bond and warrant of attorney, and drew up the order for the parties, as follows : “ It is ordered that a feigned issue be granted to try the validity of the said judgment, and that all further proceedings on said judgment or upon any execution which may have been issued thereon be stayed until the further order of this court, that the attorney of the said defendant prepare the record for the trial of said issue laying the venue in the county of Yates, and. furnish a copy thereof to the attorney for the plaintiff, and the said defendant to be the plaintiff therein, and if the said attorney for the plaintiff in this suit shall object to the form thereof, he shall signify it by a notice in writing to the attor*206ney for the defendant in this suit who gave notice of this motion in hehalf of said defendant, in ten days after said copy shall be so furnished, and in that event the same shall be settled by a judge of this court on notice given to the attorney for the plaintiff in this suit within ten days thereafter. It is further ordered that said issue may be tried at the next circuit court, to be held in the county of Yates, after said issue shall be made and settled, and that on such trial the said Robbins be in the first instance required to prove the several items of his demand which made up the sum of the condition of the bond upon which the judgment was confessed, with the particular time and times when and also how such indebtedness accrued, and shall also be required to produce on such trial the said bond upon which said judgment was so confessed. The costs to abide the event of this suit.”